Citation Nr: 1229099	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-00 016A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 percent for service-connected diabetes mellitus, type II, with right eye diabetic retinopathy, chronic renal insufficiency, and erectile dysfunction.    

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from December 1952 to December 1956 and from February 1957 to December 1973. 

This case arises to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In June 2009, the Board denied several claims, including an initial rating greater than 20 percent for diabetes mellitus.  In May 2010, the U.S. Court of Appeals for Veterans Claims (Court) set aside the Board decision and remanded all issues.  After further development, in a May 2011 decision, the Board denied a higher rating for hypertension, granted service connection for diabetic retinopathy, re-opened and remanded a claim for service connection for liver cirrhosis, and remanded the claim for an initial rating higher than 20 percent for diabetes mellitus.  

Thereafter, a June 2012 rating decision granted service connection for erectile dysfunction, chronic renal insufficiency and right eye diabetic retinopathy, as noncompensable complications of diabetes mellitus, combined with the 20 percent rating for diabetes mellitus, and granted separate service connection for liver cirrhosis, and separate service connection for right and left lower extremity peripheral neuropathy.  The Veteran has not expressed disagreement with the initial evaluations assigned for the separately rated disabilities secondary to diabetes mellitus (i.e. liver cirrhosis and right and left lower extremity peripheral neuropathy).  Therefore, the only issue remaining from the Court remand is the claim for a higher initial rating for diabetes mellitus, with the combined noncompensable complications of erectile dysfunction, chronic renal insufficiency and right eye diabetic retinopathy.  

The Board has no jurisdiction to review the appeal for a compensable hypertension rating because that claim was finally denied by the Board in its decision of May 2011. 

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, type II diabetes mellitus has been manifested by more than one insulin injection daily and a restricted diet.  

2.  Diabetes-related hospitalization, history of hypoglycemia reactions, history of ketoacidosis, or restriction from performing strenuous activity is not shown.  

3.  The Veteran's corrected distance vision in both eyes is 20/40 or better.  

4.  Renal insufficiency has been manifested throughout the appeal period by elevated microalbumin without identification of hyaline and granular casts or red blood cells, associated edema, or associated hypertension.  

5.  Erectile dysfunction, secondary to diabetes mellitus, has existed throughout the appeal period, and the Veteran has been awarded special monthly compensation therefor based on loss of use of a creative organ.  



CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for type II diabetes mellitus with diabetic retinopathy of the right eye, chronic renal insufficiency, and erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, § 4.79, Diagnostic Code 6066, § 4.115a and § 4.115b, Diagnostic Codes 7502 and 7522, § 4.119, Diagnostic Code 7913 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the claim for a higher initial rating for diabetes mellitus, the notice of disagreement (hereinafter: NOD) as to the initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103 (a).  See 38 C.F.R. § 3.159 (b) (3) (2011).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in a statement of the case (hereinafter: SOC).  

The SOC provided the claimant with the relevant rating criteria for diabetes mellitus, as listed in 38 C.F.R. § 4.119.  The claimant was informed of the evidence needed to achieve the next-higher schedular rating, and also to obtain even higher ratings for diabetes.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  A hearing was provided.  The claimant was afforded VA medical examinations.  The VA examinations were based on review of the Veteran's claims folder, and clinical examination, and provided findings pertinent to the applicable rating criteria.  As such, the Board finds that the examinations were adequate.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.

In Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Diabetes

Service connection has been established for diabetes mellitus, rated 20 percent disabling, from May 3, 2004, under Diagnostic Code 7913.  Under current rating criteria:

Diabetes mellitus, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent evaluation.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent evaluation.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent evaluation.  

NOTE (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

In order for a claimant to be entitled to a 40 percent disability rating for diabetes under Diagnostic Code 7913, the evidence must show that it is medically necessary for the claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

A September 2005 VA diabetes mellitus compensation examination report reflects that a diagnosis of service-related diabetes mellitus was offered.  The Veteran's diabetes was described as poorly controlled, even while on numerous medications.  No other information concerning the severity of the Veteran's diabetes was offered. 

An October 2005 VA diabetes mellitus compensation examination report notes urinary frequency of every hour and a need for insulin twice per day.  

In February 2006, the Veteran disagreed with the initial 20 percent rating for diabetes and reported that he was on a restricted diet, he took insulin injections twice daily, and that diabetes caused his overweight condition, swelling of his feet and ankles, hypertension, poor eyesight, and liver cirrhosis.

A May 11, 2006, private report notes occasional shortness of breath episodes, general weakness, and hyperkalemia, among others.  A May 30, 2006, private report notes a history of congestive heart failure and carotid artery atherosclerosis, among others.  The Veteran reported that he was fatigued all the time. 

A November 2006 private medical report notes voiding complaints.  The Veteran reported urinary frequency of hourly during the day and every two hours while trying to sleep at night.  

In October 2010, the Veteran testified that his diabetes has caused him to regulate his activities.  He testified that he took insulin four times per day and that he has not been hospitalized, but that he has been on a restricted diet.  He testified that he is not active because he is lazy and that his doctor has not restricted him from activity. 

In May 2011, the Veteran asserted that he must avoid strenuous activities, both occupational and recreational.

A July 2011 VA diabetes mellitus compensation examination report reflects that more than one insulin injection is needed daily and that diabetes remains poorly controlled.  There was no history of diabetes-related hospitalization, history of hypoglycemia reactions, or history of ketoacidosis.  The examiner noted that the Veteran is required to follow a restricted diet, but is not restricted in ability to perform strenuous activity.  The Veteran had retired from the Postal Service in 1994 due to medical problems, specifically liver disease.  

The above-mentioned medical evidence is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay evidence discussed above is competent and credible with regard to descriptions of certain symptoms, but where the Veteran and his physician disagree concerning whether diabetes mellitus requires a restriction from strenuous activity, the lay evidence is not competent.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Although the lay evidence is credible, it cannot be afforded weight in this matter because it has been controverted by a medical professional.   

From the facts above, throughout the appeal period, type II diabetes mellitus has been manifested by more than one insulin injection daily and a restricted diet.  There has been no diabetes-related hospitalization, history of hypoglycemia reactions, or history of ketoacidosis.  Although the Veteran has asserted that diabetes restricts him from perform strenuous activity, his recent compensation examiner disagrees.  Comparing these manifestations with the criteria of the rating schedule, the Board finds that the criteria for a schedular rating greater than 20 percent under Diagnostic Code7913 are not more nearly approximated.  This is because there is no history of diabetes-related hospitalization, history of hypoglycemia reactions, history of ketoacidosis, or restriction from performing strenuous activity.

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings for diabetes is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for an initial schedular disability rating greater than 20 percent for diabetes is therefore denied.  

Right Eye Diabetic Retinopathy 

Turning to the evaluation of right eye diabetic retinopathy, VA's AMC has rated this noncompensably under Diagnostic Code 7913.  The Board will consider Diagnostic Code 6006, retinopathy or maculopathy, and Diagnostic Code 6066.  Under the general rating formula for Diagnostic Codes 6000 through 6009, found at 38 C.F.R. § 4.79, retinopathy is to be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  Because incapacitating episodes are not shown, the disability must be evaluated on the basis of visual impairment due to diabetes.  

According to the September 2005 and/or July 2011 VA eye examination reports, the eyelids showed dermatochalasis (excess skin of the upper or lower eyelid) and the lenses were pseudophakic (natural lenses were replaced by synthetic lenses).  The fundi (interior surfaces of the eye) were abnormal, bilaterally.  The macula were abnormal.  The vitreous were abnormal in both eyes and there were rare dots in the periphery of both eyes.  In July 2011, the examiner found bilateral retinopathy.  Regardless of those abnormal findings, the examiner found no visual field defect and marked the appropriate box on the July 2011 disability benefits questionnaire that indicates, "There is no decrease in visual acuity or other visual impairment."  The examiner stated that this is "mild diabetic retinopathy" and added, "The Veteran is pseudophakic with good vision in both eyes.  He has background diabetic retinopathy that is not affecting his visual function."

According to the rating schedule, visual acuity is rated on the basis of corrected distance vision.  38 C.F.R. § 4.76.  According to the July 2011 VA compensation examination report, the Veteran's corrected distance vision in both eyes is 20/40 or better.  Under 38 C.F.R. § 4.79, Diagnostic Code 6066, this warrants a zero percent rating.  Thus, the initial noncompensable rating assigned for right eye diabetic retinopathy by the AMC is correct and will not be disturbed by the Board. 


Chronic Renal Insufficiency

Turning to the evaluation of chronic renal insufficiency, VA's AMC has rated this noncompensably under Diagnostic Code 7913.  The Board will rate this disability by analogy under Diagnostic Code 7502, chronic nephritis.  See 38 C.F.R. § 4.20.

According to 38 C.F.R. § 4.115a, renal dysfunction is rated noncompensable when manifested by the presence of albumin and casts with history of acute nephritis; or hypertension noncompensable under diagnostic code 7101.  Renal dysfunction warrants a 30 percent rating where the evidence shows that albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  In this case, elevate albumin was present on the July 2011 VA diabetes compensation examination.  The report of the blood testing and urninalysis does not mention the presence of casts or red-blood cells.  Additionally, throughout the rating period on appeal, there has been no demonstration of associated edema or hypertension.  With respect to edema, the July 2011 VA examiner noted peripheral edema, but stated that the etiology of it is unknown.  Because this edema has not been attributed to renal dysfunction due to diabetes, it will not be considered in this rating.  As such, the criteria for a compensable, 30 percent, rating are not met.  

Erectile Dysfunction 

Turning to the evaluation of erectile dysfunction, the June 2012 rating decision characterized this disability as a noncompensably-rated disability under Diagnostic Code 7913.  Presumably, the rating decision combined this noncompensable complication under Diagnostic Code 7913 according to the rating instruction set forth at Diagnostic Code 7913, NOTE 1, which states, "Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913."  Notwithstanding that rationale, special monthly compensation was granted for erectile dysfunction under 38 U.S.C.A. § 1114 (k) (loss of use of creative organ) effective from July 13, 2011.  

Rating instructions for genitourinary disabilities are set forth at 38 C.F.R. § 4.115a and are rated at 38 C.F.R. § 4.115b.  Penis deformity with loss of erectile power is rated 20 percent under diagnostic code 7522.  However, service connection has not been established for penis deformity, nor has service connection been established for erectile dysfunction based thereon.  Rather, service connection has been established for erectile dysfunction as a complication of service-connected diabetes mellitus.  Erectile dysfunction alone is not specifically listed as a genitourinary disability under § 4.115b, and therefore it appears that the special monthly compensation offered for this disability under 38 U.S.C.A. § 1114 (k) is the maximum compensation available.  Additional rating considerations for special monthly compensation cases for creative organs are set forth at 38 C.F.R. § 3.350 (a) (1).  Because there is no rating criteria set forth for erectile dysfunction, the Board concludes that the evidence is against assignment of a separate compensable rating greater than that already granted for erectile dysfunction.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  Therefore, a further analysis under Thun is not warranted.  

ORDER

An initial schedular rating greater than 20 percent for type II diabetes mellitus with right eye diabetic retinopathy, chronic renal insufficiency, and erectile dysfunction is denied. 


REMAND

The Veteran has asserted that he cannot work because of service-connected disabilities.  The Court determined that where, as here, a claimant, raises the question of unemployability due to a disability for which an increased rating is sought, then entitlement to a total disability rating for compensation purposes based on individual unemployability (hereinafter referred to as TDIU) becomes part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Further development is needed prior to appellate consideration of the TDIU claim.

Accordingly, this case is remanded for the following action:

1.  Provide the Veteran notice of the information and evidence necessary to substantiate a claim for a TDIU, to include the Veteran's and VA's responsibilities in obtaining such evidence.  The Veteran must be provided a VA Form 21-8940, VETERAN'S APPLICATION FOR INCREASED COMPENSATION BASED ON UNEMPLOYABILITY, for completion and return to VA.

2.  Thereafter, claims file must be made available to a VA examiner for review and the examination report should reflect that such review was accomplished.  The examiner should address whether it is at least as likely as not (50 percent or greater probability), that the Veteran's service-connected disabilities, considered in combination, preclude securing or following a substantially gainful occupation, considering his education and occupational experience but without consideration of her/his age.  A rationale should be provided for the opinion given.  If additional examination of the Veteran is deemed by the VA examiner to be necessary in order to provide the requested opinion, such examination should be scheduled.

3.  Following the above, review all the relevant evidence and adjudicate the TDIU claim.  If the desired benefit is not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


